Title: Constitutional Convention. Second of a Motion by James Wilson and Remarks Thereon, 4 June 1787
From: Wilson, James,Hamilton, Alexander
To: 


Philadelphia, June 4, 1787. James Wilson on this date made a motion, which Hamilton seconded, that a motion by Elbridge Gerry stating “that the National Executive shall have a right to negative any Legislative act which shall not be afterwards passed by  parts of each branch of the national Legislature” be replaced by a provision “so as to give the Executive an absolute negative on the laws. There was no danger they thought of such a power being too much exercised. It was mentioned by Col: HAMILTON that the King of G. B. had not exerted his negative since the Revolution.”
